Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-46, 48-55, 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse et al., US 20070043803 (hereinafter Whitehouse) in view of Carlbom et al., US 2003/0033318 (hereinafter Carlbom).

For claims 41, 50, 59, Whitehouse teaches a method for question answering, the method comprising: 
receiving a natural language user query directed to a QA system that determines relationships between concepts of data of data to response to queries, the query comprising an identification of a type of event, a geographical scope and a time duration (see [0022], receiving “declarative queries” such as "I want the speeds of vehicles near the entrance of the parking garage." representing natural language user query, [0028], [0173], “query 115 might request specific relationships between event streams 150” and where query for “speeds of vehicles” represents type of event and where “near the entrance of the parking garage” represents geographic scope, see [0034], [0052] – [0054], “an Employee wants to know when to arrive at work in order to get a parking space on the first floor of the parking deck” resulting in identification of “distribution of times when cars are observed on the second floor of the parking deck, passing through the region of interest 160,” [0348] “Employee's query 115 seeks arrival times 430 of vehicles” where query seeking “when to arrive at work” represents time duration); 
communicating the query to mobile edge capture and analytics middleware (see Fig. 1, [0029] – [0035], where query is communicated to “query processor 120” and “application processor 175”, where both at least represent a mobile edge capture and analytics middleware); 
using the mobile edge capture and analytics middleware to: 
translate the query into a description of data to be obtained (see [0029] – [0035], “The query processor 120 can employ an inference engine 170 to decide which sensors 155 and semantic services 205 would provide semantic information responsive to the user's query 115. The semantic services 205 are converted into a set of rules with pre-conditions (i.e., inputs) and post-conditions (i.e., outputs),” [0350], “the input query 115 is converted into a goal set of post-conditions. In subsequent stages, the process 1300 tries to prove these post-conditions using sensors 155 and/or services 205 that are in the service library 140” where conversion into a set of rules represents translating the query into a description); 
collect targeted real time raw data simultaneously and responsive to the received natural language user query (see [0022] – [0026], “automatic specification of semantic services in response to declarative queries of sensor networks. The architecture 100 allows a user 105 to query a sensor network 110 using a declarative statement such as, "I want the speeds of vehicles near the entrance of the parking garage." In a declarative programming approach, as opposed to an imperative approach, the users 105 specify an end goal in terms of what semantic information to collect, and the architecture 100 automatically specifies and connects the necessary components to achieve that goal,” and “allows multiple users 105 to task and re-task the sensor network concurrently, optimizing for reuse of services between applications,” [0035] – [0039], “The query processor 120 can employ an inference engine 170 to decide which sensors 155 and semantic services 205 would provide semantic information responsive to the user's query 115” and “inference engine 170 instantiates each semantic service 205 during the composition process” and “sensors 155...used repeatedly over long periods of time,” [0043], “instantiates services 205 on the assigned node 155 as specified, resolves possible conflicts between tasks and resource availability, creates service instances 330, and forwards the same to an execution process 335. The runtime execution process 335 executes the query 115 in the assigned sensor nodes 155,” ,” [0045] – [0057], “The service descriptions 345 provided to the query planning process 305 for given services 205 can include an interface specification for each service 205. This interface specification for a given service 205 can specify, for example, pre- or post-conditions for that service 205” sensors to capture targeted real time raw data from specific sensors where “First, assume that a Police Officer wants a photograph of all vehicles moving faster than 15 miles per hour (mph) through the region of interest 160. Second, assume that an Employee wants to know when to arrive at work in order to get a parking space on the first floor of the parking deck. Finally, assume that a Safety Engineer wants to know the speeds of cars passing through the region of interest 160 near the elevator to determine whether to install a speed bump to promote pedestrian safety” representing query’s requesting targeted real time data to collect, and “An application 135 for this query 115 can use the break-beam sensors 405 to detect moving objects and to estimate their speeds, and can use the camera 415 to photograph objects having the specified speed” where camera capturing objects having specified speed represents collection of targeted real time data simultaneously and responsive to the received natural language user query, “by observing the distribution of times when cars are observed on the second floor of the parking deck,” represents collection of targeted real time data simultaneously and responsive to the received natural language user query, [0181]); and
process the real time raw data into phenomenon data comprising a smaller volume than the real time raw data and higher level semantics (see [0029] – [0035], “outputs the results 130 to the user interface 125” by “produces an output stream” where output stream represents phenomenon data)
integrating the phenomenon data and higher level semantics into the mixed corpus in real time (see Fig. 3, [0027], [0030], “decides which sensors and related services would provide semantic information responsive to the user's query 115, formulates the application 135 to incorporate the selected sensors 155 and related services, and forwards the application 135 to an application processor,” [0033], “infers semantic information about the world using one or more of the sensor nodes 155, or the outputs from other semantic services, and incorporates this information into an event stream 150...that it adds to its output stream or that it creates at its output stream,” [0035], [0037], “Because the inference engine 170 reuses existing instances of services 205 whenever possible, it automatically and efficiently reuses services, resources, and operations that are being performed by or for other users 105 without the need for explicit, knowing cooperation between the users 105,” [0039] – [0040], [0043], “creates service instances 330,” [0094] “services 205 are thus a higher-level programming abstraction,” [0240], [0326] – [0327], [0345] – [0348], “When the above query 115 for the Employee 1210 is executed, the service graph 600 as shown in FIG. 6 may result, in the absence of any previous queries 115. However, in this example, the query 115 for the Police Officer 1205 has already been executed, resulting in the service graph 500 reproduced in FIG. 12. Thus, checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects”). 

Carlbom teaches “concepts of data of a mixed corpus of archived and real time data” (see [0009] “Real time analysis of the sensor data, coupled with domain knowledge, results in indexing of multimedia data at capture time itself. This yields the semantic information to answer complex queries about the content,” [0020], “indexed...real world event.  Such a database...created in real time as the real world event takes place...supports both real time or online indexing during the event, as well as the capture of data and indices that support a user’s domain-specific queries,” [0026], “system both collects and/or processes real time data and accesses and/or obtains previously stored data” where indexed real time event data represents mixed corpus of archived and real time data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Whitehouse with the teachings of Carlbom to provide an accessible database that stores indexed real time data stream outputs from previous queries for retrieval by subsequent similar queries (see Carlbom, 

The combination teaches providing a response to the query using the data of the mixed corpus, where the response includes at least one of the raw data and phenomenon data (see Whitehouse, [0029] – [0035], “output the results 130 to the user interface 125,” [0345] – [0348], “the query processor 120 checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects,” see Carlbom, [0026], where output streams of search results are indexed/archived for subsequent retrieval).


For claims 42, 51, 60, the combination teaches wherein the mobile edge capture and analytics middleware is further used to: 
identify common real time raw data and phenomenon data needs across the plurality of applications (see Whitehouse, [0030], “which sensors and related services would provide semantic information responsive to the user's query 115, 
wherein integrating the phenomenon data and higher level semantics into the mixed corpus provides at least real time raw data and phenomenon data within the mixed corpus in real time (see Whitehouse, [0345] – [0348], “the query processor 120 checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects,” see Carlbom [0009], [0020], [0026]). 

For claims 43, 52, the combination teaches wherein the mobile edge capture and analytics middleware is further used to identify edge devices within a multi-layered data capture system to collect the real time raw data (see Whitehouse, [0030], “decides which sensors...would provide semantic information...incorporate the selected sensors,” [0035]). 

For claims 44, 53, the combination teaches wherein the edge devices comprise mobile devices (see Whitehouse, Fig. 1, [0028] – [0029], “sensor network 110” 

For claims 45, 54, the combination teaches wherein the mobile edge capture and analytics middleware is further used to use a common software agent executing on each identified edge device to collect the real time raw data (see Whitehouse, [0031], “software appropriate to extract data from or to provide instructions to the sensor”). 

For claims 46, 55, the combination teaches wherein the mobile edge capture and analytics middleware is used to identify edge devices only associated with a prescribed list of entities and subject to spatial and temporal limitations on the edge devices (see Whitehouse, [0030], “The inference engine 170 decides which sensors and related services would provide semantic information responsive to the user's query 115, formulates the application 135 to incorporate the selected sensors 155 and related services, and forwards the application 135 to an application processor”). 

For claims 48, 57, the combination teaches wherein: the query is associated with a given data domain; and the mobile edge capture and analytics middleware is further used to utilize data domain dependent templates to translate the query into a description of data relevant to a given data domain (see Carlbom, [0008], indexing, in a database, data...associated with a domain-specific event,” [0020], 

For claim 49, 58, the combination teaches the method of claim 41, wherein the mobile edge capture and analytics middleware is further configured to utilize a knowledge based expert system that uses an ontology describing aspects of information needed to answer queries to translate the query into the description of data to be obtained (see Whitehouse, [0030], “The inference engine 170 can refer to a library or knowledge base (KB) 140 of services from pre-existing applications 145, which may have been built when answering previous queries 115”).


Claims 47 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse et al., US 20070043803 (hereinafter Whitehouse) in view of Carlbom et al., US 2003/0033318 (hereinafter Carlbom) and further in view of Dutta et al., US 2012/0197852 (hereinafter Dutta).

For claims 47, 56, the combination teaches wherein: receiving the query comprises receiving the query from one of a plurality of users; and the mobile edge capture and analytics middleware considers content of the query (see Whitehouse, [0022] – [0030]). However, Dutta teaches “a state of the one user from whom the query was received to translate the query into a description of data to be obtained” (see [0015] – [0020], users “may issue queries” and retrieve relevant data from “sensor network,” [0116], “build a profile for that user...the above profile may be used to provide a more relevant response” where user profile represents state of the one user).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Whitehouse and Carlbom with the teachings of Dutta to provide query results that are highly relevant to a user by analyzing the user’s profile (see Dutta, [0015], [0026] – [0028], “aggregator nodes 16 may be programmable to support any request or query for data from a search engine 22,” [0116], “the above profile may be used to provide a more relevant response,” [0126]).



Response to Arguments

Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.

The applicant argues the amendment “collect targeted real time raw data simultaneously and responsive to the received natural language user query” is not taught by the prior art of record.”  Specifically, Whitehouse receives declarative queries and then automatically planning a set of sensors to prove the input query by “event streams originating from [these] sensors” and the targeted real time raw data...responsive to the received natural language user query.”  The examiner respectfully disagrees.

The applicant’s specification defines “collect targeted real time raw data simultaneously” in relation to a query as “MECA provides a common infrastructure to collect real time data for different applications simultaneously. Questions are submitted to one or more applications running on one or more computing systems that are in communication with MECA. These questions are submitted as natural language queries that are then translated into data collection specifications by a semantic interpreter. These data collection specifications are utilized by MECA to obtain responsive real time raw data from various layers and locations of the data capture system. Preferably, the real time raw data are obtained from edge devices of the data capture system. The middleware in MECA exposes a high level abstraction to applications, enabling these applications to express data collection specifications declaratively using phenomenon collection specifications. Each phenomenon is the occurrence of a certain kind of event at a particular physical or geographical location in real time or over a given period of time. For example, the detection of a pothole on a road at a certain location and time is a phenomenon. The use of phenomena provides information at semantic levels higher than the raw data as captured directly by the physical sensors located on a plurality of data generating networked devices”  (see [0022] – [0026], “automatic specification of semantic services in response to declarative queries of sensor networks. The architecture 100 allows a user 105 to query a sensor network 110 using a declarative statement such as, "I want the speeds of vehicles near the entrance of the parking garage." In a declarative programming approach, as opposed to an imperative approach, the users 105 specify an end goal in terms of what semantic information to collect, and the architecture 100 automatically specifies and connects the necessary components to achieve that goal,” and “allows multiple users 105 to task and re-task the sensor network concurrently, optimizing for reuse of services between applications,” [0035] – [0039], “The query processor 120 can employ an inference engine 170 to decide which sensors 155 and semantic services 205 would provide semantic information responsive to the user's query 115” and “inference engine 170 instantiates each semantic service 205 during the composition process” and “sensors 155...used repeatedly over long periods of time,” [0043], “instantiates services 205 on the assigned node 155 as specified, resolves possible conflicts between tasks and resource availability, creates service instances 330, and forwards the same to an execution process 335. The runtime execution process 335 executes the query 115 in the assigned sensor nodes 155,” [0045] – [0057], “The service descriptions 345 provided to the query planning process 305 for given services 205 can include an can specify, for example, pre- or post-conditions for that service 205” sensors to capture “times at which vehicles are detected in the region of interest 160 on the second floor,” and “First, assume that a Police Officer wants a photograph of all vehicles moving faster than 15 miles per hour (mph) through the region of interest 160. Second, assume that an Employee wants to know when to arrive at work in order to get a parking space on the first floor of the parking deck. Finally, assume that a Safety Engineer wants to know the speeds of cars passing through the region of interest 160 near the elevator to determine whether to install a speed bump to promote pedestrian safety” representing query’s requesting targeted real time data to collect, and “An application 135 for this query 115 can use the break-beam sensors 405 to detect moving objects and to estimate their speeds, and can use the camera 415 to photograph objects having the specified speed” where camera capturing objects having specified speed represents collection of targeted real time data simultaneously and responsive to the received natural language user query, “by observing the distribution of times when cars are observed on the second floor of the parking deck,” represents collection of targeted real time data simultaneously and responsive to the received natural language user query, [0181]).

The corresponding reject above specifically points out that a user’s query is translated in part by “query planning process 305” and executed by one or more .



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169